         Case 1:19-cr-00460-KMW Document 46 Filed 02/20/20 Page 1 of 1




                                       February 20, 2020


Via CM/ECF

The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

RE:    United States v. Kozel, Case No. 19-cr-460-KMW

Dear Judge Wood:

      The purpose of this letter is to obtain confirmation of your approval of travel for
Defendant Todd Kozel to family vacations in Palm Springs, California, between February 26 and
March 2, 2020, and between April 10 and April 20, 2020.

        Defendant’s pretrial officer, Marlon Ovalles, and Assistant United States Attorney Louis
Pellegrino have no objection to this request.

       We ask that you endorse this letter confirming approval of this domestic travel.

                                            Respectfully submitted,

                                            /s/Kendall B. Coffey

                                            Kendall B. Coffey
cc: Louis Pellegrino, AUSA
